         Case 1:18-cv-07029-PKC Document 13 Filed 11/02/18 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                    November 2, 2018

Via ECF
Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, New York 10007

       Re:     State of New York v. United States Department of Labor, No. 18 Civ. 7029 (PKC)

Dear Judge Castel:

        This Office represents Defendant United States Department of Labor (“DOL”) in the
above-referenced case brought by Plaintiff State of New York (“New York”) pursuant to the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. I write respectfully on behalf of both
parties pursuant to the Court’s order dated November 2, 2018 (Dkt. No. 12), in advance of the
pre-trial conference scheduled for November 9, 2018, at 11:30 a.m.

        Because this is an action brought pursuant to FOIA, which in essence seeks review of
agency action, we understand that pursuant to Federal Rule of Civil Procedure 26(a)(1)(B)(i) and
26(f), this action is exempt from initial disclosures and the 26(f) conference and report. In
addition, the parties understand that pursuant to Local Civil Rule 16.1, this FOIA action is
exempt from the requirement of a mandatory scheduling order under Fed. R. Civ. P. 16(b).
Accordingly, the parties respectfully suggest that the proposed case management plan called for
in the Court’s initial conference order is not necessary in this case because we expect that this
matter, like most FOIA matters, will be resolved either through motions for summary judgment
without discovery or through settlement. See Wood v. FBI, 432 F.3d 78, 85 (2d Cir. 2005);
Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d Cir. 1994).

         This is an action under FOIA, seeking the production of documents that Plaintiff
requested from DOL in a FOIA request dated April 11, 2018 (the “Request”). DOL anticipates
that, in processing any responsive records, it may invoke certain FOIA exemptions under 5
U.S.C. § 552(b), including exemption 6, which protects records for which disclosure could
invade personal privacy; and exemption 5, which protects deliberative and otherwise privileged
agency communications.

       There are no outstanding motions at this time. After any production of responsive
records is completed, summary judgment motions concerning DOL’s response to the Request
and/or assertion of FOIA exemptions may be necessary to resolve the action if it is not resolved
through settlement.
         Case 1:18-cv-07029-PKC Document 13 Filed 11/02/18 Page 2 of 4
                                                                                           Page 2


        With respect to settlement discussions, the parties have conferred about DOL’s search
efforts and will continue to engage in discussions regarding any redactions and the production
schedule. However, the parties currently disagree as to a timeline for DOJ’s production of
documents. Accordingly, the parties have set forth their positions regarding a production
schedule below.

       DOL’s Position

        Components within DOL to whom Plaintiff’s FOIA request is directed are finalizing their
search for records potentially responsive to the Request. To date, DOL has retrieved
approximately 13,500 items of potentially responsive documents to review. After filtering out
some of these items for responsiveness, DOL was able to reduce this number of items for review
to approximately 4,700. The current tally of documents that each component is reviewing is as
follows:

       1. Office of the Solicitor (“SOL”) – 425 items with one outstanding search.
       2. Office of the Secretary (“OSEC”) – 774 items with one outstanding search.
       3. Wage and Hour Division (“WHD”) – 775 items and 2,365 emails.

        Based on resource constraints, DOL seeks a production schedule that will allow each of
its components time to begin its review of items at a minimum rate of 250 items per month, and
will produce any responsive and non-exempt items based on each month’s review to Plaintiff in
the subsequent month. This amount accounts for the fact that the term “item” encompasses
documents that range from, for example, a one-page email to a multiple-page report.
Accordingly, the number of pages each component will actually review, in any given month, is
likely to exceed the total number of items it reviews during that month. It should be further
noted that this rate of review, as to OSEC and WHD, includes reviewing each document for
responsiveness in addition to reviewing it for any exemptions listed under FOIA.

        This rate of review does not include a small number of documents that are being prepared
for production by WHD and the Office of Congressional & Intergovernmental Affairs (“OCIA”).
WHD and OCIA anticipate completing these respective productions by November 30, 2018.

        The rate of review for the remaining 4,700 items is based on the availability of
individuals at DOL, and their ability to review and produce documents as quickly as possible.
With respect to OSEC, there is a new FOIA reviewer who has at least 72 other FOIA matters to
review, in addition to his work on this case and in other FOIA litigation matters. With respect to
WHD, there is an even newer employee conducting the FOIA review, who is still being trained,
in addition to her review of approximately 300 outstanding FOIA matters. Finally, SOL’s
assigned individual, tasked with conducting the first-level review at SOL, is an attorney who has
to attend to her other work matters in addition to the review in this case. Likewise, she will need
to be trained on the document management software that SOL will use to complete its
production.

      Notably, after each component, completes its first-level review of documents, those
documents must go through a several-step clearance process before they are cleared for
         Case 1:18-cv-07029-PKC Document 13 Filed 11/02/18 Page 3 of 4
                                                                                          Page 3


production. The rate of review proposed by DOL encompasses the first-level review. Any
production completed in the subsequent month encompasses the several-step clearance process
following the first-level review. For example, after the first level review, the reviewed
documents must be cleared by each components’ counsel. After that, there will need to be a
second-level review by DOL FOIA counsel, who will coordinate the documents reviewed by
each component and prepare them for production. Finally, the documents will then need to be
cleared by each component’s chief of staff, or equivalent authority.

       Based on DOL’s representations, this schedule will reasonably allow them to review and
produce documents without compromising their work on other important cases, including other
pending FOIA litigation. However, should the Court want DOL to revisit this production
schedule, DOL is willing to re-assess its rate of review, in a few months, once its reviewers have
been able to begin their review of documents and overcome any learning curves affecting their
review process, including new employee and software training.

       New York’s Position:
        The production schedule of 250 documents per month proposed by DOL results in an
estimated completion date of May, 2020, more than two years from the date of New York’s
FOIA request. New York’s view is that this pace is unreasonable and inconsistent with the
purpose and spirit of FOIA. Under FOIA, an agency must make records “promptly available,”
which “typically would mean within days or a few weeks of a ‘determination,’ not months or
years.” Nat’l Day Laborer Org. Network v. United States Immigration & Customs Enforcement,
236 F. Supp. 3d 810, 813-14 (S.D.N.Y. 2017) (citing Citizens for Responsibility & Ethics in
Wash. v. FEC, 711 F.3d 180, 188 (D.C. Cir. 2013)). Accordingly, New York takes the position
that DOL should review and produce the responsive and non-privileged documents within 60
days of the date of this letter. This would be more than nine months from the date of New York’s
FOIA request, which, in our view, is more than ample time to complete review.

       The parties thank the Court for its consideration of this letter.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York

                                              By:       /s/ Emily Bretz
                                                      EMILY E. BRETZ
                                                      Assistant United States Attorney
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007
                                                      Tel.: (212) 637-2777
                                                      E-mail: emily.bretz@usdoj.gov
         Case 1:18-cv-07029-PKC Document 13 Filed 11/02/18 Page 4 of 4
                                                                         Page 4


cc: Mayur Saxena, counsel for Plaintiff (via ECF)
